Citation Nr: 0335739	
Decision Date: 12/18/03    Archive Date: 12/24/03

DOCKET NO.  02-22 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for hypertension as 
secondary to a service-connected disability of the left knee.  

2.  Entitlement to service connection for central retinal 
vein occlusion with macular edema, hypertensive retinopathy 
of the right eye, as secondary to hypertension.  

3.  Entitlement to service connection for anxiety as 
secondary to the service-connected left knee disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from March 
1963 to February 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office  (RO) in New Orleans, Louisiana.  

In a November 2002 rating decision, the RO granted a 60 
percent evaluation for left knee, total replacement, 
postoperative arthrotomy, bone graft and arthritis.  A 60 
percent evaluation is the maximum evaluation under the rating 
schedule.  38 C.F.R. Part 4, § 4.71, Code 5055 (2003).  Cf. 
AB v. Brown, 6 Vet. App. 35, 39 (1993).  The November 2002 
rating decision also granted a total disability rating, for 
compensation purposes, based on individual unemployability.  
The veteran has not disagreed with any downstream aspects of 
these grants.  Cf. Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997).  Consequently, there are no aspects of these 
claims which remain in appellate status.  


REMAND

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
became law on November 9, 2000.  Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002)).  This law redefined 
the obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The United States Court of Appeals for 
Veterans Claims (Veterans Claims Court) has noted that VCAA 
requires VA to tell the veteran what he must submit to 
substantiate his claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187, 188 (2002).  The Board's initial review shows 
that the RO attempted to comply with VCAA requirements in 
relation to the increased rating and total disability claims, 
in letters dated in December 2001 and February 2002.  
However, the record does not disclose any attempt at VCAA 
compliance in regard to the current claims.  The veteran must 
be notified as to what he must submit to substantiate these 
claims.  

VCAA requires VA to obtain a medical examination or medical 
opinion when such an examination or opinion is necessary to 
make a decision on a claim.  38 U.S.C.A. § 5103A (d) (West 
2002).  In this case, in a February 2001 letter, the 
veteran's private physician, Jose L. Ferrer, M.D., expressed 
the opinion that the veteran's increase in blood pressure was 
due to his pain and anxiety caused by difficulties with his 
left knee.  In August 2001, another private physician, 
Michael J. Borne, M.D., diagnosed eye disorders including 
hypertensive retinopathy.  Under these circumstances, 
examinations and medical opinions are desirable.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  The 
Federal Circuit made a conclusion similar to the one reached 
in Disabled Am. Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9).  The Federal Circuit 
found that the 30-day period provided in § 3.159(b)(1) to 
respond to a VCAA duty to notify letter is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  
Therefore, since this case is being remanded for additional 
development or to cure a procedural defect, the RO must take 
this opportunity to inform the appellant that notwithstanding 
the information previously provided, a full year is allowed 
to respond to a VCAA notice.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  As required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), the veteran should be 
notified of the information and evidence 
needed to substantiate the claims and 
what evidence the appellant must furnish.

2.  The RO should schedule the veteran 
for examinations by appropriate 
specialists to obtain medical opinions as 
to whether the veteran has anxiety, 
hypertension, or an eye disorder and 
whether any or all of these disorders are 
due to his service-connected left knee 
disability.  The claims folder should be 
made available to the examiners for 
review.  All indicated tests and studies 
should be conducted.

3.  Thereafter, the RO should readjudicate 
this claim in light of the evidence added 
to the record since the last supplemental 
statement of the case (SSOC).  If any 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided a SSOC.  An appropriate 
period of time should be allowed for 
response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	GARY L. GICK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


